  1:18-cv-00805-RBH          Date Filed 09/17/20       Entry Number 33        Page 1 of 2




                                UNITED STATES DISTRICT COURT
                                DISTRICT OF SOUTH CAROLINA
                                       AIKEN DIVISION

Lewis Nicklous Thompkins,        )             Civil Action No.: 1:18-cv-00805-RBH
                                 )
      Plaintiff,                 )
                                 )
v.                               )             ORDER
                                 )
Commissioner of Social Security, )
                                 )
      Defendant.                 )
______________________________)

       Plaintiff, Lewis Nicklous Thompkins, brought this action to obtain judicial review of a final

decision of Defendant Commissioner of Social Security denying Plaintiff’s application for disability

insurance benefits. See 42 U.S.C. § 405(g). May 15, 2019, the court remanded the Commissioner’s

decision pursuant to sentence four of § 405(g) for further administrative proceedings.

       This matter now is before the court on Plaintiff’s amended motion for attorney’s fees filed

on September 2, 2020, for requested fees in the amount of $22,235.25, which is not greater than

25% of Plaintiff's past due benefits.

       In the United States Supreme Court case of Gisbrecht v. Barnhart, 535 U.S. 780 (2002), the

Court held that the provision of the Social Security Act limiting attorney fees to 25% of past-due

benefits does not displace contingent-fee agreements that are within such statutory ceiling, and

instructs courts to review for reasonableness fees yielded by such agreements. In addition, if the

claimant has been awarded attorney fees under EAJA, the claimant’s attorney must refund the lesser

of the two fees to the claimant. Id. at 796.

       Upon review of the materials submitted to the Court, the undersigned finds that Plaintiff

counsel’s request for attorney fees is reasonable. Therefore, it is ordered that the Plaintiff’s attorney
  1:18-cv-00805-RBH         Date Filed 09/17/20       Entry Number 33       Page 2 of 2




may collect a fee of $22,235.25 which is not greater than 25% of plaintiff’s past due benefits.

       IT IS SO ORDERED.

September 17, 2020                                    s/ R. Bryan Harwell
Florence, South Carolina                              R. Bryan Harwell
                                                      Chief United States District Judge




                                                  2
